Citation Nr: 0016784	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disease to 
include chloracne.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a hearing before the undersigned 
member of the Board.  A transcript of that hearing has been 
associated with the record on appeal.


FINDING OF FACT


1. All evidence necessary for an equitable adjudication has 
been gathered by the RO.

2. The appellant has chloracne that had its onset in service.


CONCLUSION OF LAW

Chloracne was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93  (1993).

For veterans who served in the Republic of Vietnam during the 
Vietnam era and who have one of the diseases listed in 
38 C.F.R. § 3.309(e), the law provides a presumption of 
exposure to an herbicide agent (e.g. Agent Orange).  
38 C.F.R. § 3.307(a)(6)(iii)  (1999).  The presumptive 
diseases are:  chloracne or other acneform diseases 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  There is a presumption of service 
connection for chloracne, if manifested to a compensable 
degree within 1 year after service.  38 C.F.R. 
§ 3.307(a)(6)(ii)  (1999).  The Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 59 Fed.Reg. 341 (1994).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).
In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The appellant's service medical records establish that while 
serving in Vietnam in November 1967, he was treated for a 
skin condition characterized as a "heat rash" on his arms, 
shoulders and neck.  Service medical records are otherwise 
negative for any diagnosis of or treatment for any skin 
conditions.

The appellant testified at his hearing that he was exposed to 
Agent Orange in Vietnam, that he was in the vicinity of 
spraying from aircraft.  Additionally, he testified that his 
skin rash began in October or November 1967 and has never 
completely disappeared, but rather that it comes and goes.  
There is no evidence reflecting that he was not exposed to an 
herbicide agent in Vietnam.  

In February 1995, the appellant received a VA examination.  
The examiner took a medical history and noted probable 
exposure to Agent Orange based on the appellant's statements 
and history.  The examiner also related the appellant's 
history of having first developed a rash on his neck and back 
in 1967 while serving in Vietnam.  A report of skin 
examination in February 1995 provides a diagnosis of acne 
vulgaris for acne on the appellant's back.

VA examinations in October and December 1998 show a diagnosis 
of chloracne for the appellant's skin condition on his back 
and neck.  The examiner noted the appellant's history of 
possible exposure to Agent Orange.

III.  Analysis

Initially, the Board finds that the appellant's claim of 
service connection for chloracne is well grounded.  First, 
the Board finds that the claims file contains competent 
evidence of a recent diagnosis of chloracne.  This is shown 
by the October and December 1998 VA examination reports which 
provide a diagnosis of "multiple cyst with secondary 
infections and papulopustules of the neck and back with 
secondary infection consistent with chloracne".  Therefore 
the first element of a well grounded claim has been met.  
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

In addition the Board finds competent evidence of an 
inservice disease or injury.  Specifically, the appellant's 
service personnel records show that he served in the Republic 
of Vietnam.  Additionally, the appellant's service medical 
records show that he was treated for a rash on his neck and 
arms and back while in Vietnam.  Since there is a diagnosis 
of chloracne, a disease listed in 38 C.F.R. § 3.309(e), the 
veteran's exposure to an herbicide agent is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the Board finds 
that the second element of a well grounded claim has been 
met.  Id.

Third, the claims file contains medical evidence of papules 
on the back and a history of lesions on the neck and back.  
These are consistent with chloracne and are in the same 
general anatomical areas affected in service.  This 
combination of a diagnosis of chloracne and exposure to Agent 
Orange gives rise to a presumption that the condition is 
service connected, if manifested to a compensable degree in 
service or within one year of leaving service.  38 C.F.R. 
§ 3.307, 3.309 (1999).  This is sufficient evidence of a 
nexus between service and the current chloracne.  Id. 

Therefore, the Board finds that the appellant's claim of 
service connection for chloracne is well grounded.

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair an impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
this case, all available evidence has been obtained and the 
appellant has been afforded several VA examinations and a 
personal hearing.  The claim is ready for appellate review.
Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active wartime service.  38 U.S.C.A. § 1110 
(West 1991).

As seen above the appellant's service medical records show 
that he was treated in Vietnam for a skin rash of the 
shoulders, neck and arms.  The appellant testified that he 
was present in the vicinity of spraying Agent Orange and his 
medical history given to VA examiners in 1995 and 1998 
reiterate that exposure.  The appellant has been recently 
diagnosed with chloracne.  Chloracne is a disease that is 
presumed to be service connected if the claimant was exposed 
to Agent Orange in Vietnam and if it manifests in service or 
within one year of service.  38 C.F.R. § 3.307, 3.309 (1999).  
The appellant's testimony that he has had his skin rash and 
acne consistently since 1967 is credible and since there are 
service medical records showing treatment for a skin rash in 
Vietnam, in the same anatomical areas that are now affected, 
the Board finds sufficient competent evidence that the 
appellant's chloracne was manifested in service.  

The preponderance of the evidence favors a finding that 
chloracne has its onset in service, and that the appellant 
was exposed to Agent Orange in service.  Therefore, the 
appellant's claim seeking entitlement to service connection 
for chloracne is granted.


ORDER

Entitlement to service connection for a skin disease to 
include chloracne is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

